DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 1 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 3 June 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk et al. (PG Pub 2008/0314960 A1) hereinafter referred to as Marczyk in view of Shelton, IV (US Patent 7,147,138 B2) hereinafter referred to as Shelton.
Regarding claim 17, Marczyk (figs. 1-17) discloses a staple cartridge (22) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities (figs. 12-13); 
buttress material (26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities; 
a proximal anchor (#30 – ones nearer 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said deck; and 
a distal anchor (#30 – ones away from 14 in figs. 2 and 7) releasably holding said buttress material to said deck, wherein said proximal anchor is attached to said deck individually and at a distance from said distal anchor (figs. 7-8), wherein said proximal anchor and said distal anchor each comprise: 
#82; see fig. 12 below); 
an insertion portion comprising a body (#84 and/or 86 with respective 88 and 90; see fig. 12 below); and
wherein said spanning portion and said insertion portion comprise different shapes (fig. 12; spanning portion is flat and longitudinal, the insertion portion includes a hooked portion with a pointed tip), and wherein said spanning portion extends in a direction which is transverse with respect to said insertion portion (fig. 12; Spanning portion extends horizontally, while the insertion portion extends vertically along the length of the legs 84, 86 and also diagonally when considering the hooked portion.  As such, the two portions are transverse with respect to one another as they are not parallel and their axial lines cross one another).

    PNG
    media_image1.png
    719
    761
    media_image1.png
    Greyscale

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal step; and a second longitudinal step, wherein said first step is adjacent to said second step, and wherein said first step is positioned vertically above said second step.
However, Shelton teaches a first longitudinal step (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal step (lowered portion of inner rows of 84 – figs. 4-5), wherein said first step is adjacent to said second step (figs. 4-5), and wherein said first step is positioned vertically above said second step (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first longitudinal step; a second longitudinal row of staple cavities (inner rows of 84) defined in said second longitudinal step; and buttress material (24) positioned over said first step and said second step (fig. 5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 18, Marczyk as modified by Shelton above discloses a sloped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 19, Marczyk as modified by Shelton above discloses an angled surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 20, Marczyk as modified by Shelton above discloses a ramped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 21, Marczyk as modified by Shelton above discloses an inclined surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 22, Marczyk as modified by Shelton above discloses a contoured surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 23, Marczyk (figs. 1-17) discloses an end effector (16) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities (figs. 12-13); 
a layer (26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities, wherein said layer comprises a proximal end and a distal end (fig. 7);
a proximal mount (#30 – ones nearer 14 in figs. 2 and 7) which releasably (fig. 15) holds said proximal end of said layer to said deck; and
a distal mount (#30 – ones away from 14 in figs. 2 and 7) which releasably (fig. 15) holds said distal end of said layer to said deck, wherein said proximal mount is attached to said deck individually and at a distance from said distal mount (figs. 7-8), wherein said proximal mount and said distal mount each comprise: 
#82; see fig. 12 above - spanning portion is flat and longitudinal); 
an insertion portion comprising a second shape different than said first shape (#84 and/or 86 with respective 88 and 90; see fig. 12 above - spanning portion is flat and longitudinal, the insertion portion includes a hooked portion with a pointed tip), and wherein said spanning portion extends in a direction which is transverse with respect to said insertion portion (fig. 12; Spanning portion extends horizontally, while the insertion portion extends vertically along the length of the legs 84, 86 and also diagonally when considering the hooked portion.  As such, the two portions are transverse with respect to one another as they are not parallel and their axial lines cross one another).

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal plateau; and a second longitudinal plateau, wherein said first plateau extends alongside said second plateau, and wherein said first plateau is positioned above said second plateau.
However, Shelton teaches a first longitudinal plateau (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal plateau (lowered portion of inner rows of 84 – figs. 4-5), wherein said first plateau extends alongside said second plateau (fig. 4-5), and wherein said first plateau is positioned above said second plateau (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first longitudinal plateau; a second longitudinal row of staple cavities inner rows of 84) defined in said second longitudinal plateau; and a layer (24) positioned over said first plateau and said second plateau (fig. 5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 24, Marczyk as modified by Shelton above discloses a sloped surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 25, Marczyk as modified by Shelton above discloses an angled surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 26, Marczyk as modified by Shelton above discloses a ramped surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 27, Marczyk as modified by Shelton above discloses an inclined surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 28, Marczyk as modified by Shelton above discloses a contoured surface between said first plateau and said second plateau (Shelton – fig. 5).

Regarding claim 29, Marczyk discloses an anvil (20, 48) configured to deform said staples (102; fig. 14).

Regarding claim 30, Marczyk discloses a cutting member (“knife” – paragraphs 4, 65, 87, 103) configured to move within said longitudinal slot and incise said layer.

Regarding claim 31, Marczyk (figs. 1-17) discloses an end effector (16) for stapling tissue, comprising: 
a deck (top surface which has #78 – fig. 7) configured to support the tissue, comprising: 
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7); 
fastener cavities (74);
fasteners (102) removably stored in said fastener cavities (figs. 12-13);
a layer (26) positioned over a first longitudinal row of staple cavities and a second longitudinal row of staple cavities, wherein said layer comprises a proximal end and a distal end;
a proximal anchor (#30 – ones nearer 14 in figs. 2 and 7) configured to releasably (fig. 15) hold said proximal end of said layer to said deck; and
#30 – ones away from 14 in figs. 2 and 7) configured to releasably (fig. 15) hold said distal end of said layer to said deck, wherein said proximal anchor and said distal anchor are individually attached to said deck at a distance from one another (figs. 7-8), wherein said proximal anchor and said distal anchor each comprise:
a head portion (#82; see fig. 12 above); and 
a body portion (#84 and/or 86 with respective 88 and 90; see fig. 12 above), wherein said head portion and said body portion comprise different shapes (fig. 12; head portion is flat and longitudinal, the body portion includes a hooked portion with a pointed tip), and wherein said head portion extends in a direction which is transverse with respect to said body portion (fig. 12; Head portion extends horizontally, while the body portion extends vertically along the length of the legs 84, 86 and also diagonally when considering the hooked portion.  As such, the two portions are transverse with respect to one another as they are not parallel and their axial lines cross one another).

Marczyk discloses first and second longitudinal rows of staple cavities, but does not disclose a first longitudinal step; and a second longitudinal step, wherein said first step is above said second step.
However, Shelton teaches a first longitudinal step (stepped portion of outer most row of 84 – figs. 4-5); and a second longitudinal step (lowered portion of inner rows of 84 – figs. 4-5), wherein said first step is above said second step (figs. 4-5).


Regarding claim 32, Marczyk as modified by Shelton above discloses a sloped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 33, Marczyk as modified by Shelton above discloses an angled surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 34, Marczyk as modified by Shelton above discloses a ramped surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 35, Marczyk as modified by Shelton above discloses an inclined surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 36, Marczyk as modified by Shelton above discloses a contoured surface between said first step and said second step (Shelton – fig. 5).

Regarding claim 37, Marczyk discloses an anvil (20, 48) configured to deform said fasteners (102; fig. 14).

Regarding claim 38, Marczyk discloses a cutting member (“knife” – paragraphs 4, 65, 87, 103) configured to move within said longitudinal slot and incise said layer.

Regarding claim 39, Marczyk (figs. 1-17) discloses a staple cartridge (22) assembly for stapling tissue, comprising:
a cartridge body (70 and top surface which has #78 – fig. 7) configured to support the tissue, said cartridge body comprising:
a proximal end (nearer 14); 
a distal end (opposite of 14); 
a longitudinal slot (#76; “knife channel” – paragraphs 87, 100; as seen in fig. 7);
a first longitudinal row of staple cavities (74) defined in an outer row (fig. 7); 
a second longitudinal row of staple cavities (74) defined in an inner row (fig. 7);
staples (102) removably stored in said staple cavities of said first row and said staple cavities of said second row (figs. 12-13);
buttress material (26) positioned over said first longitudinal row of staple cavities and said second longitudinal row of staple cavities; 
a proximal connector (#30 – ones nearer 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said proximal end; and
#30 – ones away from 14 in figs. 2 and 7) releasably (fig. 15) holding said buttress material to said distal end, wherein said proximal connector and said distal connector are individually attached to said deck at a distance from one another (figs. 7-8), wherein said proximal connector and said distal connector each comprise:
a head portion (#82; see fig. 12 above); 
a body portion (#84 and/or 86 with respective 88 and 90; see fig. 12 above), wherein said head portion and said body portion comprise different shapes (fig. 12; head portion is flat and longitudinal, the body portion includes a hooked portion with a pointed tip), and wherein said head portion extends in a direction which is transverse with respect to said body portion (fig. 12; Head portion extends horizontally, while the body portion extends vertically along the length of the legs 84, 86 and also diagonally when considering the hooked portion.  As such, the two portions are transverse with respect to one another as they are not parallel and their axial lines cross one another).

Marczyk discloses first and second longitudinal row of staple cavities, but does not disclose a first longitudinal surface in a first plane; and a second longitudinal surface in a second plane, wherein said first surface is adjacent to said second surface, and wherein said first surface is vertically offset from said second surface forming a stepped cartridge deck.
However, Shelton teaches a first longitudinal surface (stepped portion of outer most row of 84 – figs. 4-5) in a first plane; and a second longitudinal surface (lowered portion of inner rows of 84 – figs. 4-5) in a second plane, wherein said first surface is adjacent to said second surface, and wherein said first surface is vertically offset from said second surface forming a stepped cartridge deck (figs. 4-5); a first longitudinal row of staple cavities (outer most rows 84) defined in said first surface; a second inner rows of 84) defined in said second surface; buttress material (24) positioned over said first surface and said second surface (fig. 5).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deck of Marczyk with the stepped configuration of the deck of Shelton.  Doing so would allow the buttress or tissue to be better gripped by the deck.  Alternatively, it could allow for different staple height formations which might be desired in different operations.

Regarding claim 40, Marczyk as modified by Shelton above discloses a third longitudinal surface (Shelton – see sloped surface of fig. 5) extending between said first surface and said second surface, and wherein said first surface is laterally offset from said second surface (Shelton – fig. 5).

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments rely primarily upon the assertion that the prior art, namely Marczyk, fails to disclose “wherein said spanning portion extends in a direction which is transverse with respect to said insertion portion”.  However, as detailed in the rejection above, the respectively cited spanning and insertion portions do extend in directions that are clearly transverse (i.e. intersecting) with one another as shown in annotated fig. 12 above and detailed in the rejection body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731